Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2016-99800 on page 1 of the specification.
	Applicant has not provided an explanation of relevance of cited documents discussed below.
	References US 2016/0085716, US 2019/0034379 and US 2016/0085717 are general background references covering user interface arrangements, e.g. keyboard, display interfacing to other computer systems.  Yoshizawa [(US 2016/0085845) and (US 2016/0086512)] relates to using identifiers, e.g. QR codes in a scientific calculator. Suzuki et al. (US 2016/0086362) covers 2D (Two Dimensional) image generation.

Drawings
5.         The drawing(s) filed on 06/05/2020 are accepted by the Examiner.

Status of Claims
6.         Claims 1-21 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a display unit” in claims 1, 4-8, 10, 11, 16 and 17;
“a reception unit” in claims 1, 2, 4, 5, 7, 16 and 17;
“a notification unit” in claims 1, 2, 4, 5, 6, 7, 9-11 and 16;
“a control unit” in claims 1, 4, 6, 8, 10, 11, 12, 13, 16 and 17;
“an operation unit” in claim 7; and
“a printing unit” in claim 18.

            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
(a)       Claim 1: ‘a display unit’ corresponds to Fig. 2 ‘display device 201’.  “The display device 201 is a liquid crystal display device or an organic EL display device, for example. The display device 201 in the present embodiment is smaller than the display screen of the mobile terminal 105, as illustrated in Figs. 1 and 2. Therefore, the information amount that can be displayed by the display device 201 is less than the mobile terminal 105.” [0025].
(b)       Claim 1: ‘a reception unit configured to receive an operation from a user' corresponds to Fig. 1 ‘operation panel 102’.  “The operation panel 102 is a reception unit (input unit) that receives input of a setting value or an instruction for execution of processing from the user. The operation panel 102 is equipped on the outer surface of the image printing apparatus 101.” [0022].
(c)       Claim 1: ‘a notification unit equipped separately from the display unit and configured to provide a predetermined notification separately from a screen displayed by the display unit' corresponds to Fig. 2 ‘LED 206 (notification unit)’.  “The LED 206 is a notification unit that indicates whether the two-dimensional code key 205 is effective. In the present embodiment, the LED 206 is turned on in a case where the two-dimensional code key 205 is effective and is turned off in a case where the two-dimensional code key 205 is ineffective. By the two-dimensional code key 205 being effective, it means that, in a case where the two-dimensional code key 205 is pressed, it is possible to display the corresponding two-dimensional code. In a case where the two-dimensional code key 205 is pressed while the LED 206 is on, the two- dimensional code 
(d)       Claim 1: ‘a control unit configured to control the display unit to display the predetermined screen or the predetermined code’ corresponds to Fig. 3 ‘CPU 301’.  “The "program for controlling generation of a two-dimensional code" is a program for making the CPU 301 to execute the two-dimensional code generation control processing (see Figs. 4A and 4B)” [0033]; “The "two-dimensional code correspondence table" stores a "category" for indicating a URL of a linked destination corresponding to a screen ID for identifying the display screen being displayed on the display device. Furthermore, the two-dimensional code correspondence table stores an "error code". A "category" included in the two- dimensional code correspondence table indicates the name of an operation explanation page in the manual at a linked destination. An "error code" included in the two- dimensional code correspondence table indicates the error number on an error handling method explanation page in the manual at a linked destination.” [0034].
(e)       Claim 7: ‘an operation unit including the display unit, the notification unit, and the reception unit, wherein the reception unit corresponds to a predetermined key and the operation unit includes the predetermined key and another key' corresponds to Fig. 3 ‘CPU 301’.  “The CPU 301 entirely controls the image printing apparatus 101 via a system bus. The ROM 302 stores program codes of the main body, initial value data, and various kinds of tables.” [0029]. “The CPU 301 controls the operation panel 102 equipped on the outer surface of the image printing apparatus 101. The CPU 301 is capable of displaying desired information on the display device 201 arranged on the 
(f)       Claim 18: ‘a printing unit configured to print an image on a print sheet' corresponds to Fig. 3 ‘printing unit 304’.  “The printing unit 304 includes a printing engine of an inkjet system, and the printing unit 304 prints an image saved in the RAM 303 on a print sheet.”  [0030]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
9.       Claims 1-21 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“a display unit; a reception unit configured to receive an operation from a user; a notification unit equipped separately from the display unit and configured to provide a predetermined notification separately from a screen displayed by the display unit; and a control unit configured to control the display unit to display the predetermined screen or the predetermined code, wherein, based on a case where a predetermined condition for changing a screen displayed by the display unit is satisfied, the control unit is configured to control the display unit to display a predetermined screen and the notification unit is configured to provide the predetermined notification, and wherein, in a case where the operation is received by the reception unit from the user while the predetermined screen is being displayed by the display unit and the predetermined notification is being provided by the notification unit, the control unit is configured to control the display unit to display the predetermined code.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 20. In particular, the applied references do not disclose and would not have rendered obvious:
“a display unit, a reception unit configured to receive an operation from a user, and a notification unit equipped separately from the display unit and configured to provide a predetermined notification separately from a screen displayed by the display unit, the control method comprising: providing the predetermined notification by the notification unit; and displaying the predetermined screen or the predetermined code on the display unit, wherein, based on a case where a predetermined condition for changing a screen displayed by the display unit is satisfied, the displaying includes displaying a predetermined screen by the display unit and the providing includes providing the predetermined notification by the notification unit, and wherein, in a case where the operation is received by the reception unit from the user while the predetermined screen is being displayed by the display unit and the predetermined notification is being provided by the notification unit, the displaying includes displaying the predetermined code by the display unit.” along with all the other limitations as required by independent claim 20.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 21. In particular, the applied references do not disclose and would not have rendered obvious:
“a display unit, a reception unit configured to receive an operation from a user, and a notification unit equipped separately from the display unit and configured to provide a predetermined notification separately from a screen displayed by the display unit, the control method comprising: providing the predetermined notification by the notification unit; and displaying the predetermined screen or the predetermined code on the display unit, wherein, based on a case where a predetermined condition for changing a screen displayed by the display unit is satisfied, the displaying includes displaying a predetermined screen by the display unit and the providing includes providing the predetermined notification by the notification unit, and wherein, in a case where the operation is received by the reception unit from the user while the predetermined screen is being displayed by the display unit and the predetermined notification is being provided by the notification unit, the displaying includes displaying the predetermined code by the display unit.” along with all the other limitations as required by independent claim 21.



12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Cao (US 2018/0183974) discloses a system and method for communicating printer errors from a small printer to a nearby NFC-enabled device are provided. A printer has an NFC tag which is configured to store information on a recent print error. A nearby NFC-enabled device (such as a cell phone with a suitable app) can read the print error from the printer, and so identify the print error for a user or technician. Once the print error has been fixed or corrected, the error is cleared from the NFC tag, enabling the tag to store the next printer error that may occur. In an alternative embodiment, the tag may store multiple print errors, with an oldest error being deleted as the tag's memory becomes full, to make room for new error data. In an embodiment, the NFC tag may store other printer status data as well, and the NFC-enabled device may be configured to report the additional data.



Yamada (US 2014/0233061) discloses acquiring input information input by a user, wherein the input information is information relating to a display state of one or more display lamps arranged in a target product to represent a state of the target product; acquiring identification information for identifying state related information according to the display state of the one or more display lamps specified by the input information, wherein the state related information is information relating to the state of the target product corresponding to the specified display state of the one or more display lamps; acquiring the state related information based on the acquired identification information; and outputting the acquired state related information on the terminal device.
According to this configuration, it is possible to display the state related information according to the display state of the display lamps specified by the input information input by the user. As a result, it is possible to provide appropriate state related information relating to the state of the target product to the user.

            Golle et al. (US 8,625,136) discloses a system for transferring a file from a portable device to a scanning device. During operation, the system displays an optical 

            Yu-Cheng Lin, Weng-Fong Cheung, Fu-Cih Siao, Developing mobile 2D barcode/RFID-based maintenance management system, Automation in Construction, Volume 37, 2014, Pages 110-121, ISSN 0926-5805, https://doi.org/10.1016/j.autcon.2013.10.004. (https://www.sciencedirect.com/science/article/pii/S0926580513001611) discloses using 2D barcode and Radio Frequency Identification (RFID) technologies, this study presents a novel system called Mobile 2D Barcode/RFID-based Maintenance Management (M-BRMM) system to improve lab equipment and instrument maintenance management and provides a maintenance information sharing platform.

Conclusion
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677